It is forcibly argued that since the defendant Schobe finished the building after the decree in his favor and before the issue of the writ of error, the case has become a mere moot case. The argument is that the writ of error is, as this court has many times decided, a new suit; that therefore when the building was finished there was no suit pending, and that it follows that the plaintiff might rightfully build then even though it should subsequently be decided that to do so was a violation of his contract. The fault of the reasoning is in the conclusion. It does not so follow. It does follow that in building during such interim he is not in contempt of court, but he is still violating his contract.
The cases of bona fide purchase after decree and before writ of error are not analogous. There it is the right of one not a party to either suit, neither the decree nor the writ of error, that is in question. Constructive notice of a suit pending is the principle involved. Here the question is whether a party to a suit may lawfully violate a contract which has been held not to bind him by a decree which is afterwards reversed. He is, of course, free to do as he likes, but he must take the risk of a subsequent reversal. So if I have a judgment against Smith I may collect it on execution but I must make it good to him if on writ of error I am ultimately defeated.
We adhere to the former opinion.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE WHITFORD concur. *Page 30